 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Melissa Flores,                                No. CV-17-08191-PCT-DJH
10                    Plaintiff,                        ORDER
11       v.
12       Commissioner of Social Security
         Administration,
13
                      Defendant.
14
15            Plaintiff Melissa Flores (“Flores”) filed a complaint on September 18, 2017 seeking
16   review of the Social Security Administration Commissioner’s (“the Commissioner”) denial
17   of disability benefits. (Doc. 1). On March 19, 2019, this Court issued an order reversing
18   the Administrative Law Judge’s decision, and remanding the case for further administrative
19   proceedings. (Doc. 19). As the prevailing party in a civil action brought against the United
20   States, Flores is entitled to attorney fees under the Equal Access to Justice Act (“EAJA”),
21   28 U.S.C. § 2412, even if she is not ultimately successful in seeking benefits on remand.
22   See Shalala v. Schaefer, 509 U.S. 292, 295–302 (1993). The parties have stipulated that
23   this amount equals $5,031.54. (Doc. 21).1
24            Fees awarded under the EAJA belong to the plaintiff, and as such may be subject to
25   an administrative offset, thereby reducing the amount awarded if the plaintiff has a
26   preexisting, unpaid debt to the United States. Astrue v. Ratliff, 560 U.S. 586 (2010). If no
27   EAJA offset applies to an award of attorney fees, and if the plaintiff has assigned their
28   1
       The parties filed a Joint Stipulation. (Doc. 21). The Court will construe their Joint
     Stipulation as a Motion for Attorney Fees and Costs.
 1   rights to the fees to his or her attorney, a check may be made out to the plaintiff’s attorney
 2   and mailed to him or her directly. Id. at 597 (acknowledging such a practice by the
 3   government).
 4          Here, the Court recognizes that Flores has assigned her attorney fees directly to her
 5   Counsel, John Phillips. (Doc. 3). If the government determines that no offset applies, the
 6   EAJA funds will be sent to Plaintiff’s Counsel’s law firm in the amount of $5,031.54.
 7          IT IS ORDERED that pursuant to the Equal Access to Justice Act, 28 U.S.C. §
 8   2412, Flores’s Motion for Attorney Fees and Costs (Doc. 21) in the amount of $5,031.54,
 9   as stipulated to by the parties, is GRANTED.
10          IT IS FURTHER ORDERED that Flores shall be awarded her attorney fees in the
11   amount of $5,031.54, which, if no offset is required, shall be awarded and sent directly to
12   Flores’s Counsel, John Phillips, at the address 147 S. Marina St., Prescott, AZ 86303.
13          Dated this 3rd day of July, 2019.
14
15
16                                                 Honorable Diane J. Humetewa
17                                                 United States District Judge

18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
